
	
		II
		111th CONGRESS
		2d Session
		S. 3432
		IN THE SENATE OF THE UNITED STATES
		
			May 27 (legislative
			 day, May 26), 2010
			Mrs. Boxer introduced
			 the following bill; which was read twice and referred to the
			 Committee on Small Business and
			 Entrepreneurship
		
		A BILL
		To establish a temporary Working Capital Express loan
		  guarantee program for small business concerns, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Working Capital Express Act of
			 2010.
		2.Working Capital
			 Express Program
			(a)Program
			 established
				(1)Working capital
			 express programSection
			 7(a)(31) of the Small Business Act (15 U.S.C. 636(a)(31)) is amended by adding
			 at the end the following:
					
						(G)Working capital
				express program in response to economic crisis
							(i)Loan
				guaranteesThe Administrator may guarantee loans for working
				capital under the Express Loan Program made by lenders designated in accordance
				with clause (iii)(I) to small business concerns that have been in business for
				not less than 2 years before the date on which the small business concern
				submits an application for a loan under this subparagraph.
							(ii)Loan
				terms
								(I)AmountNotwithstanding
				subparagraph (D), the Administrator may guarantee a loan of not more than
				$750,000 under this subparagraph.
								(II)Guarantee
				rateNotwithstanding subparagraph (A)(iii), the guarantee rate
				for a loan under this subparagraph shall be 80 percent.
								(iii)Program
				safeguards
								(I)EligibilityThe
				Administrator shall, by rule, establish criteria for the designation of lenders
				that are eligible to make a loan guaranteed under this subparagraph.
								(II)Underwriting
				standardsThe Administrator shall, by rule, establish
				underwriting standards for loans guaranteed under this subparagraph, to ensure
				that the Administrator may guarantee new loans under this subparagraph until
				December 1, 2011. The standards established under this subclause shall require
				the borrower to submit income tax returns to provide verification of business
				income.
								(III)Default and
				delinquency ratesThe Administrator shall—
									(aa)by
				rule establish maximum default and delinquency rates permissible for loans made
				under this subparagraph; and
									(bb)suspend the
				eligibility to make a loan guaranteed under this subparagraph of any lender
				that has a default or delinquency rate grater than the rate established under
				item (aa).
									(IV)Penalties for
				fraudNotwithstanding section 16, a lender that knowingly makes a
				false statement with respect to the income, assets, or other qualifications of
				a small business concern in connection with a loan or application for a loan
				guaranteed under this subparagraph shall be fined not more than $500,000,
				imprisoned for not more than 5 years, or both.
								(iv)Authority of
				participating lendersA lender designated in accordance with
				clause (iii) shall have the same authority with respect to the underwriting and
				liquidation of a loan guaranteed under this subparagraph as a lender
				participating in the Certified Lenders Program under paragraph (19).
							(v)Payment of
				claims by the AdministratorThe Administrator shall pay a claim
				by a lender on a guarantee of a loan by the Administrator under this
				subparagraph, unless the Administrator determines that—
								(I)the lender has
				committed fraud with respect to the loan; or
								(II)there is a
				material error in the loan origination, servicing, or liquidation
				process.
								(vi)Total amount
				of loansNot more than 20 percent of the total dollar amount of
				all loans guaranteed under this subsection in any fiscal year may be loan
				guarantees under this subparagraph.
							(vii)Default
				rateThe Administrator shall calculate the default rate for loans
				guaranteed under this subparagraph separately from the default rate for any
				other loans made or guaranteed by the Administration.
							(viii)Self-screening
				websiteThe Administrator shall establish a website to allow the
				owners and operators of small business concerns to assess their eligibility to
				obtain loans guaranteed under this
				subparagraph.
							.
				(2)Conforming
			 amendmentSection 7(a)(25)(B) of the Small Business Act (15
			 U.S.C. 636(a)(25)(B)) is amended by inserting , and does not include
			 loans under paragraph (31)(G) after by law.
				(b)Prospective
			 repeal
				(1)In
			 generalEffective December 1, 2011, section 7(a) of the Small
			 Business Act (15 U.S.C. 636(a)) is amended—
					(A)in paragraph
			 (25)(B), by striking , and does not include loans under paragraph
			 (31)(G); and
					(B)in paragraph
			 (31), by striking subparagraph (G).
					(2)PenaltiesNotwithstanding
			 paragraph (1), subclause (IV) of section 7(a)(31)(G)(iii) of the Small Business
			 Act, as added by this Act, shall continue to apply on and after December 1,
			 2011, to loans guaranteed under section 7(a)(31)(G) of the Small Business
			 Act.
				
